Citation Nr: 1630345	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic infection following a July 2009 splenectomy, as a result of medical treatment from the Minneapolis VA Health Care System (HCS), to include a septic left hip and total left hip replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran passed away in October 2014.  The appellant is the Veteran's surviving spouse.

In August 2014, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

During the pendency of the Veteran's appeal, the Board received confirmation of the Veteran's death and accordingly dismissed the case in March 2015.  The Veteran's widow, however, timely requested to be substituted as the appellant for purposes of processing the claim to completion.  In a March 2015 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issue on appeal.  The appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000; see also VA Fast Letter 10-30 (issued in August 2010, as revised in April 2013).

In October 2015, the Board remanded the case for further development.  At that time, the Board observed that during the pendency of the appeal for § 1151 compensation for a chronic infection due to a splenectomy, the Veteran and his representative raised a new claim for compensation pursuant to 38 U.S.C.A. § 1151 in which it was asserted that, due to chronic infection migrating to his left hip prosthetic site, the Veteran underwent three procedures in which his left hip was irrigated and debrided, and a spacer was placed in his left hip at the Minneapolis VA HCS, during the period from September to December 2009.  According to the representative, during the second such procedure it was discovered that some of the cement used in the first such procedure had debonded and was no longer present.  During the August 2014 Board hearing, the representative contended that the debonded cement, as a foreign body remaining in the Veteran's hip, caused additional disability that was proximately due to fault on the part of VA.  It was also contended that the Veteran's femur was inadvertently broken during the third procedure.  This claim was pending at the time of the Veteran's death, and had not been adjudicated by the RO.  The Board therefore remanded the claim for RO adjudication, which was accomplished in a February 2016 Supplemental Statement of the Case.  However, the appellant did not perfect an appeal of this issue.  As such, the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a septic left hip from debonded cement remaining as a foreign body and fracture of the femur, as a result of a total left hip replacement and follow-up medical treatment from the Minneapolis VA HCS, is no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's chronic infection following a July 2009 splenectomy was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for chronic infection following a July 2009 splenectomy, as a result of medical treatment from the Minneapolis VA HCS, to include a septic left hip and total left hip replacement, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2012 satisfied the duty to notify provisions with respect to compensation under38 U.S.C.A. § 1151, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also concludes that VA's duty to assist has been satisfied.  The RO has obtained the Veteran's service treatment records, and his identified and available post-service medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's October 2015 remand, the RO obtained and associated with the claims file the Veteran's VA treatment records dated from July 2008 to June 2009, and from February 2010, which includes an account of the vaccine administered prior to the July 2009 splenectomy.  

The record also indicates that multiple VA medical opinions were obtained in order to evaluate the nature and etiology of the claimed disability at issue.  Most recently, pursuant to the Board's October 2015 remand, in January 2016, a supplemental medical opinion was obtained from a VA physician who was not involved in the Veteran's July 2009 splenectomy and who is not employed at the VA treatment facility where the Veteran underwent surgery.  These opinions considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provide adequate rationales for the opinions stated.  As there is adequate medical evidence of record to make a determination with regard to the issue on appeal, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  On that basis, the Board finds the RO substantially complied with all prior remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Travel Board hearing, the VLJ fully explained the issue.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the circumstances involving the surgeries and treatment at the VA HCS in 2009 and the Veteran's symptoms of chronic infection and left hip pain, as well as any casual connection between the treatment and his claimed additional disability.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  On remand, the Veteran's outstanding VA treatment records leading up to the July 2009 splenectomy surgery were associated with the claims file.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  No other pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant.

The appellant asserts that she is entitled to benefits under 38 U.S.C.A. § 1151 as the Veteran's substitute because the Veteran suffered from chronic infection following a July 2009 splenectomy performed at a VA treatment facility.  She contends that following the splenectomy, the Veteran developed serious infection that migrated to his left hip prosthetic site; the record reflects a history of a total left hip replacement in September 2003.  In his August 2012 notice of disagreement, the Veteran claimed that his conditions resulting from the splenectomy consisted of chronic infection, loss of mobility, chronic pain, kidney dysfunction due to chronic infection, chronic loss of blood, and inability to have any other future surgeries, such as hip replacement.

Two theories have been put forth as to why benefits are warranted for a chronic infection under 38 U.S.C.A. § 1151.  First, the Veteran asserted in a January 2012 written statement that he believed the infection was due to the negligent use of non-sterile equipment in performing the splenectomy.

Second, the representative has asserted that the Veteran should have been administered antibiotics prior to the splenectomy surgery, that VA negligently did not administer antibiotics prior to the surgery, and that the Veteran suffered additional disability due to the lack of pre-surgery antibiotics.  During the August 2014 Board hearing, the Veteran stated he accepted that postoperative infection migrating to prosthetic site was a reasonably foreseeable event from splenectomy but contended that VA failed to exercise due care by not introducing a course of antibiotics to prevent infection migration.

In September 2014, the representative submitted printouts of internet-based articles in support of the contention that antibiotics should have been administered prior to the surgery.  They state, in part, "Patients undergoing procedures associated with high infection rates, those involving implantation of prosthetic material, and those which the consequences of infection are serious should receive perioperative antibiotics."  

The record reflects that the Veteran underwent a splenectomy, with diagnoses of autoimmune hemolytic anemia and splenomegaly, at the Minneapolis VA HCS on July 6, 2009.  In September 2009, the Veteran was admitted to the emergency room for acute left hip pain with concern for infection.  Two days later, he underwent irrigation and debridement (I&D) of the left hip with removal of plastic component exchanged.  In October 2009, he was again admitted for I&D, with worsening left hip pain and question of different infection, to remove the total hip arthroplasty (THA) with antibiotic spacer placement.  Cultures were positive for pseudomonas.  The Veteran was followed up with concern for persistent infection in December 2009.  He was readmitted for antibiotics along with left hip I&D with antibiotic spacer exchange.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for chronic infection following a July 2009 splenectomy, to include a septic left hip and total left hip replacement, as a result of medical treatment from the Minneapolis VA HCS.

Pursuant to the claim for compensation for additional disability due to chronic infection following the July 2009 splenectomy, the Veteran's claims file was forwarded to a VA examiner in March 2012.  The March 2012 VA examiner reviewed the record, and provided an opinion that there is no evidence that a chronic infection following the splenectomy was caused by non-sterile equipment used during surgery.  In addition, the examiner opined that there is no evidence of any fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment to cause additional disability or that any event not reasonably foreseeable proximately caused additional disability.  As a rationale for the opinion, the examiner noted that the post-splenectomy state leaves a patient vulnerable to infection, especially bacteria, such as pseudomonas.  Furthermore, the Veteran had additional risk factors for poor immune function that left him susceptible to infection, to include use of prednisone and rituximab, having an elevated glucose level, and having mesenteric ischemia.  The examiner also noted that the Veteran signed a consent form and was aware that the spleen is involved in removing bacteria from the blood stream.

The Board, in its October 2015 remand, noted that the March 2012 VA examiner did not discuss whether the Veteran was administered antibiotics prior to his splenectomy and, if not, whether lack of such pre-surgery antibiotics resulted in additional disability proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable. 

In response to the October 2015 Board remand, a supplemental VA medical opinion was obtained in January 2016.  After a review of the complete claims file, the reviewing physician provided an opinion that it is more likely than not that the Veteran was provided appropriate pre-splenectomy care, to include vaccines and antibiotics.  In support of this opinion, the examiner stated that the record reflected that the pre-operative evaluation on April 30, 2009 and immunization on May 7, 2009 conducted were standard prior to non-emergent splenectomy and that the Veteran made self-determination with the surgery after discussion that included risks, benefits, goals, and limitations.  To that effect, a May 2009 VA outpatient note shows that pneumococcal vaccine, meningococcal vaccine, and haemoophilus b vaccine were administered prior to surgery on May 7, 2009.  

The examiner also noted that the Veteran had to be treated with antibiotics as secondary to C-diff (Clostridium-difficile) gastrointestinal symptoms, which was common in this type of surgery.  Concerning this, an August 2009 VA gastroenterology consultation report reflects that the Veteran complained of abdominal pain and was treated for C-diff colitis following splenectomy.

The examiner further explained that the record showed at each stage of treatment, options were explored, to include watchful waiting, and that the immediate discharge was uneventful until the Veteran was seen for dyspnea on July 26, 2009.  Additionally, later follow-up notes were silent for any issues except for pre-operative dyspnea and stable hemoglobin.  An August 2009 medicine note, over a month after surgery, noted diarrhea as new and emergency room note dated August 2009 again noted complaint of diarrhea; however, this would not be considered a post-operative complication as it was due to new symptoms over 30 days after discharge.  The eventual diagnosis in August 2009 was mesentery deep vein thrombosis, which would not be considered due to an event not reasonable foreseeable.

The Board finds that the aggregate of the VA medical opinions has clear conclusions and supporting data, as well as adequate medical explanation, which was based on a comprehensive review of the entire claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the March 2012 and January 2016 VA examiners' opinions.  

The Board also considered the Veteran's and the appellant's statements and hearing testimony.  The Veteran and the appellant are not competent to provide an opinion as to the cause of the Veteran's chronic infection following splenectomy or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's additional disability due to VA treatment would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  It is not shown that the Veteran or the appellant is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

Consequently, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran's chronic infection following a July 2009 splenectomy was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic infection following a July 2009 splenectomy, as a result of medical treatment from the Minneapolis VA HCS, to include a septic left hip and total left hip replacement, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


